J-S11037-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SANTOS D. TORRES-OLAN                      :
                                               :
                       Appellant               :   No. 1161 WDA 2021

             Appeal from the PCRA Order Entered August 25, 2021
                 In the Court of Common Pleas of Erie County
             Criminal Division at No(s): CP-25-CR-0001888-2015

BEFORE: PANELLA, P.J., OLSON, J., and SULLIVAN, J.

MEMORANDUM BY SULLIVAN, J.:                         FILED: DECEMBER 1, 2022

        Santos D. Torres-Olan (“Torres-Olan”) appeals from the order denying

his petition filed pursuant to the Post Conviction Relief Act (“PCRA”).1

Additionally, Torres-Olan’s counsel (“Counsel”) has filed a petition to withdraw

from representation and a “no-merit” brief pursuant Commonwealth v.

Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d

213 (Pa. Super. 1988) (en banc).2 We affirm and grant Counsel’s petition to

withdraw.

____________________________________________


1   See 42 Pa.C.S.A. §§ 9541-9546.

2 Counsel seeks to withdraw under Anders v. California, 386 U.S. 738
(1967), which applies in direct appeals, not PCRA appeals. “Where counsel
seeks to withdraw on appeal from the denial of PCRA relief, a Turner/Finley
‘no-merit letter’ is the appropriate filing. However, because an Anders brief
provides greater protection to a defendant, this Court may accept an Anders
brief in lieu of a Turner/Finley letter.” Commonwealth v. Reed, 107 A.3d
137, 139 n.5 (Pa. Super. 2014) (some quotation marks and brackets omitted).
J-S11037-22



      We summarize the factual and procedural history of this matter from

the record. On April 13, 2015, the Erie County Department of Public Safety

received a 911 call and issued a dispatch that “a Hispanic male . . . pointed a

gun at a female’s face, and then he pointed [the gun] down to the ground and

shot at her feet.” See N.T. Trial Day 1, 2/12/16, at 44-45, 51. The dispatch

described the man’s clothing and indicated that he was walking on 18th Street

away from the scene. See id. at 52. Police officers responded within twenty

seconds of the dispatch and saw Torres-Olan, who matched the description in

the dispatch, and ordered him to stop.       See id. at 52-53.     Torres-Olan

continued walking away from the officers, pulled an object out of his

waistband, and dropped it to his side. See id. at 53-54. The officers again

ordered Torres-Olan to stop; he turned around to face the officers, stated that

he did not do anything, and then complied with the officers’ commands to lie

on the ground. See id. at 54-55. When the officers picked him up off the

ground, they discovered a pistol underneath him. See id. at 56. Torres-Olan

told the officers, “I should have shot you both.” See id.

      Further investigations revealed that the pistol had a live round in the

chamber, the ammunition in the pistol matched a shell casing recovered from

the scene of the reported shooting, the pistol’s serial number had been

“drilled” or “obliterated,” and Torres-Olan was not licensed to carry a firearm.

See id. at 85-86, 89, 105. The Commonwealth charged Torres-Olan with two

counts of terroristic threats and one count each of firearms not to be carried




                                     -2-
J-S11037-22



without a license and possession of a firearm with an altered manufacturer’s

number,3 among other offenses.

       Nicole Sloane, Esquire (“Attorney Sloane”), of the Public Defender’s

Office, began representing Torres-Olan shortly after he was charged, and the

case was held over to the court of common pleas in July 2015. Torres-Olan

then attempted to file pro se documents with the trial court, including requests

for discovery, letters to Attorney Sloane, and motions to dismiss the charges.

In September 2015, Attorney Sloane filed a petition for leave to withdraw as

counsel asserting that Torres-Olan “forfeited” his right to counsel due to his

abusive and uncooperative conduct. See Petition for Leave to Withdraw as

Counsel, 9/10/15, at 2 (unnumbered).             The trial court held a hearing on

Attorney Sloane’s petition to withdraw, found that Torres-Olan forfeited his

right to appointed counsel, and, following a brief colloquy, concluded that his

decision to waive his right to counsel was knowing and voluntary. See N.T.

Leave to Withdraw as Counsel Hearing, 9/28/15, at 5-6; see also Order,

9/28/15. Subsequently, at Torres-Olan’s request, the trial court appointed

Garrett Taylor, Esquire, as standby counsel (“standby counsel”).



____________________________________________


3 See 18 Pa.C.S.A. §§ 2706(a)(3), 6106(a)(1), 6110.2(a). We note that the
terroristic threats charges were related to Torres-Olan’s statement to the
responding officers that he should have shot them. With respect to the initial
shooting reported in the 911 call, the Commonwealth charged Torres-Olan
with recklessly endangering another person (“REAP”), see 18 Pa.C.S.A.
§ 2705.



                                           -3-
J-S11037-22



        Torres-Olan proceeded to a jury trial with standby counsel.         The

Commonwealth, without objection, played a recording of the 911 call that

initiated the police response.4 See N.T. Trial Day 1, 2/12/16, at 45. The

Commonwealth also called the officers who responded to the call and

investigated the incident. The jury found Torres-Olan guilty of two counts of

terroristic threats and one count each of firearms not to be carried without a

license and possession of a firearm with an altered manufacturer’s number.5

Torres-Olan filed post-trial motions for judgments of acquittal and a new trial,

which the trial court denied. The trial court imposed consecutive sentences

totaling 115 to 230 months of imprisonment.          Torres-Olan filed a post-

sentence motion to modify the sentence, which the trial court denied.

        Following lengthy procedures not relevant to the present appeal, Torres-

Olan had his direct appeal rights reinstated, and he appealed the judgment of

sentence with William Hathaway, Esquire (“Attorney Hathaway”) as his

appointed counsel. See Commonwealth v. Torres-Olan, 225 A.3d 1200,

2019 WL 7372801, at *2 (Pa. Super. 2019) (unpublished memorandum),

appeal denied, 237 A.3d 385 (Pa. 2020). This Court affirmed the judgment

of sentence, and our Supreme Court denied allowance of appeal.



____________________________________________


4   The 911 caller did not testify at trial.

5 The trial court entered a judgment of acquittal on the REAP charge related
to the 911 caller.



                                           -4-
J-S11037-22



        Torres-Olan timely filed the instant pro se PCRA petition challenging, in

part, the adequacy of the trial court’s colloquy when granting Attorney Sloane

leave to withdraw and permitting him to proceed pro se.            The PCRA court

appointed new counsel (“prior PCRA counsel”), who filed a petition to withdraw

because he believed Torres-Olan’s claims were meritless.6 Despite prior PCRA

counsel’s petition to withdraw, the PCRA court held a hearing on April 29,

2021, limited to the issues of the adequacy of the trial court’s waiver of

counsel colloquy and Attorney Hathaway’s failure to raise the claim in the

direct appeal. See N.T. PCRA Hearing, 4/29/21, at 5-6. Torres-Olan, who

was represented by prior PCRA counsel, testified at the hearing, as did

Attorneys Sloane and Hathaway.                 The court denied Torres-Olan’s PCRA

petition on August 25, 2021, but did not grant prior PCRA counsel leave to

withdraw.7

        Torres-Olan timely filed a pro se notice of appeal. Prior PCRA counsel

took no action as to the appeal, and for reasons not apparent in the record,

Counsel filed a Pa.R.A.P. 1925(b) statement on Torres-Olan’s behalf.           The

PCRA court filed a statement in lieu of a Rule 1925(a) opinion adopting its

August 25, 2021, order and opinion denying relief. Counsel filed a “no-merit”

brief and a petition to withdraw, which this Court denied because Counsel had
____________________________________________


6   Prior PCRA counsel’s Turner/Finley letter is not included in the record.

7Torres-Olan attempted to submit additional pro se arguments with the PCRA
court after the hearing, but the court did not consider them because prior
PCRA counsel was still representing him. See PCRA Court Opinion, 8/25/21,
at 7 n.3.

                                           -5-
J-S11037-22



not ordered or reviewed the April 29, 2021, PCRA hearing transcript. See

Commonwealth v. Torres-Olan, 2022 WL 2282715, at *2 (Pa. Super. June

23, 2022) (unpublished memorandum).          We directed Counsel to order a

transcript of the PCRA evidentiary hearing, supplement the record with the

transcript, and file an advocate’s brief or an amended “no-merit” brief

following her further review. See id. Counsel has complied with our prior

directives and filed a new petition to withdraw and “no-merit brief.”

      When presented with a “no-merit” brief, this Court may not review the

merits of the underlying issues without first passing on the request to

withdraw. See Commonwealth v. Knecht, 219 A.3d 689, 691 (Pa. Super.

2019).   A Turner/Finley brief must: (1) detail the nature and extent of

counsel’s review of the case; (2) list each issue the appellant wishes to have

reviewed; and (3) explain counsel’s reasoning for concluding that the

appellant’s issues are meritless.   See id. Counsel must send a copy of the

brief to the appellant, along with a copy of the petition to withdraw, and inform

the appellant of the right to proceed pro se or to retain new counsel. See id.

If the brief meets these requirements, this Court will conduct an independent

review of the issues. See id.

      Our review of the petition to withdraw and “no-merit” brief reveals that

Counsel substantially complied with Turner/Finley’s procedural requirements

by detailing her review of the case, listing the issue Torres-Olan wished to

raise, and explaining why she believed this appeal to be frivolous.         See

Knecht, 219 A.3d at 691; see also Petition for Leave to Withdraw as Counsel,

                                      -6-
J-S11037-22



8/22/22, at 1-2; “No-Merit” Brief at 6-7, 9, 10-11. Counsel has also attached

to her petition to withdraw a letter to Torres-Olan advising him of his right to

proceed pro se or with private counsel and stating that she provided him with

a copy of her petition and brief.          See Petition for Leave to Withdraw as

Counsel, 8/22/22, at 2 and Attachment.             Therefore, we will conduct an

independent review of the issues.

       Counsel identifies the following issues for review:

       Did the court in this case err in failing to ensure that [Torres-Olan]
       received a proper colloquy prior to [Attorney Sloane] withdrawing
       from the case, and thus violating his right to counsel?

       Did the court err in ruling that [Torres-Olan’s] right to confront his
       accuser was not violated when a 911 recording was introduced at
       trial without [Torres-Olan] being able to cross-examine and/or
       confront the “accusers” in the recording?

       Did the court err in ruling that appellate trial counsel was effective
       when trial counsel failed to raise arguments on appeal regarding
       the weight and sufficiency of the evidence and the issue regarding
       the 911 tape?

“No-Merit” Brief at 2.8

       The scope and standard of reviewing the denial of PCRA relief are well

settled:

       [O]ur scope of review is limited to the findings of the PCRA court
       and the evidence on the record of the PCRA court’s hearing,
       viewed in the light most favorable to the prevailing party. Because
       most PCRA appeals involve questions of fact and law, we employ
       a mixed standard of review. We defer to the PCRA court’s factual
       findings and credibility determinations supported by the record.
       In contrast, we review the PCRA court’s legal conclusions de novo.
____________________________________________


8Torres-Olan has not responded to Counsel’s petitions to withdraw, nor has
he filed a brief in this appeal either pro se or with new counsel.

                                           -7-
J-S11037-22



Commonwealth v. Isaac, 205 A.3d 358, 362 (Pa. Super. 2019) (internal

citation omitted).

       Further, to prevail on a claim of ineffective assistance of counsel, the

PCRA petitioner must rebut the presumption that counsel was effective by

demonstrating:

       (1) the underlying substantive claim has arguable merit; (2)
       counsel whose effectiveness is being challenged did not have a
       reasonable basis for his or her actions or failure to act; and (3)
       the petitioner suffered prejudice as a result of counsel’s deficient
       performance.

Commonwealth v. Pou, 201 A.3d 735, 738-39 (Pa. Super. 2018) (internal

citation omitted). “The failure to satisfy any one of the prongs will cause the

entire claim to fail.” Id. (internal citation omitted).

       The first issue identified by Counsel pertains to the trial court’s waiver

of counsel colloquy.      As noted above, Attorney Sloane began representing

Torres-Olan as his public defender in April 2015, shortly after he was charged.

After his preliminary hearing and the matter being held over to the court of

common pleas, Torres-Olan began sending the trial court pro se motions and

copies of his letters to Attorney Sloane.        In his letters, he disparaged the

quality of Attorney Sloane’s representation and requested that she withdraw

from his case.9      In September 2015, Attorney Sloane filed a withdrawal
____________________________________________


9 Specifically, as noted by the PCRA court, at least one of Torres-Olan’s letters
to Attorney Sloane made clear that he did not want to be represented by her,
asked her to withdraw, asserted her incompetence, alleged that she was trying
to sabotage his case, challenged her professional ethics, and asked her “what



                                           -8-
J-S11037-22



petition on her own behalf and for the Public Defender’s Office. At the hearing

on her petition, Attorney Sloane recited Torres-Olan’s written remarks and

indicated that he did not wish to proceed with her as his counsel. See N.T.

Leave to Withdraw as Counsel Hearing, 9/28/15, at 2-3.10               Torres-Olan

admitted to making the disparaging remarks. See id. at 3-4. When the trial

court informed him that Attorney Sloane was not his “servant” and could

refuse, based on the facts and law, to file his requested motions, Torres-Olan

stated he understood but argued that Attorney Sloane improperly rejected his

demands at the preliminary hearing to sequester witnesses and to have a

stenographer present. See id. at 4-5. The trial court and Torres-Olan then

had the following exchange:

               THE COURT: Well, here’s where we’re at . . . you’re entitled
       to have counsel represent you. And if you don’t believe your
       counsel is acting in your best interests, then you can fire her. But
       I will tell you this, I see nothing in this record[] that would support
       that. And if you decide you don’t want representation by the
       public defender’s office, then you will forfeit your right to have
       appointed counsel, because I see no reason for your action. So
       that would mean that your choices are, you can go on and
       represent yourself or you can [hire] a lawyer. That’s entirely up
       to you. Do you understand that?
____________________________________________


cereal box did you get your law degree from?” See PCRA Court Opinion,
8/25/21, at 11. The record reveals that Torres-Olan attempted to file six sets
of pro se documents with the trial court before Attorney Sloane petitioned to
withdraw. Attorney Sloane testified that Torres-Olan sent her a total of
thirteen letters, and the PCRA court credited that testimony. See id. at 10;
N.T. PCRA Hearing, 4/29/21, at 35.

10 The face sheet of the transcript of the September 28, 2015, hearing refers
to the year of the hearing as 2018; however, it is clear from the record that
the hearing occurred in 2015.

                                           -9-
J-S11037-22


              MR. TORRES-OLAN: Yes, sir.

              THE COURT: So what would you like to do?

            MR. TORRES-OLAN: I would like to represent myself, Your
       Honor.

             THE COURT: All right.             Is that a knowing and voluntary
       decision on your part?

              MR. TORRES-OLAN: Yes.

N.T., 9/28/15, at 5-6.

       Relevant to the present appeal, Torres-Olan’s intended issue focuses on

the failure of the trial court to conduct a complete colloquy pursuant to

Pa.R.Crim.P. 121(A)(2) before allowing Attorney Sloane to withdraw and

requiring him to proceed pro se.11 Counsel concludes the issue is frivolous

because Torres-Olan “not only waived his right to counsel by stating that he

represented himself [sic] but also forfeited his right to counsel by his

misconduct, which by law did not require a full colloquy by the [trial c]ourt.”

See “No-Merit” Brief at 7.

____________________________________________


11 Rule 121(A)(2) requires the trial court to ensure that a defendant’s waiver
of the right to counsel is knowing, voluntary, and intelligent. See Pa.R.Crim.P.
121(A)(2). At the PCRA evidentiary hearing, Torres-Olan testified that the
trial court did not inform him of the factors under Rule 121(A)(2)(b), (c), (e),
and (f), which require the trial court to ensure that the defendant: (b)
“understands the nature of the charges against [him] and the elements of
each of those charges;” (c) “is aware of the permissible range of sentences
and/or fines for the offenses charged;” (e) “understands that there are
possible defenses to these charges that counsel might be aware of, and if
these defenses are not raised at trial, they may be lost permanently;” and (f)
“ understands that, in addition to defenses, [he] has many rights that, if not
timely asserted, may be lost permanently; and that if errors occur and are not
timely objected to, or otherwise timely raised by the defendant, these errors
may be lost permanently.” Id.


                                          - 10 -
J-S11037-22



      It is well settled that a criminal defendant’s right to counsel is not

absolute. See Commonwealth v. Fill, 202 A.3d 133, 140 (Pa. Super. 2019).

A defendant may waive or forfeit the right to counsel. Waiver requires an

intentional and voluntary relinquishment of the right to counsel.           See

Commonwealth v. Staton, 120 A.3d 277, 286 (Pa. 2015) (internal citation

and quotation marks omitted). When a defendant waives the right to counsel,

Rule 121 requires a thorough colloquy to ensure the defendant’s waiver is

knowing,   intelligent,   and   voluntary.     See   Pa.R.Crim.P.    121(A)(2);

Commonwealth v. Phillips, 93 A.3d 847, 853 (Pa. Super. 2014) (noting, in

a direct appeal, that this Court must first determine whether the trial court

has met the minimum requirements of Rule 121).

      The forfeiture of the right to counsel is distinct from waiver and applies

when a defendant engages in “extremely serious misconduct” or “extremely

dilatory conduct.”   See Staton, 120 A.3d at 286 (internal citation and

quotations omitted). When a defendant forfeits the right to counsel, a court

need not engage in a Rule 121 colloquy. See id. The question of whether a

defendant forfeited the right to counsel is a question of law, over which our

standard of review is de novo and our scope of review is plenary. See Fill,

202 A.3d at 139.

      The PCRA court concluded that Attorney Hathaway, Torres-Olan’s direct

appeal counsel, was not ineffective for failing to raise the issue of a defective

colloquy because the trial court properly found that Torres-Olan forfeited his

right to counsel and there was no need for a Rule 121 colloquy. See PCRA

                                     - 11 -
J-S11037-22



Court Opinion, 8/25/21, at 12. The PCRA court reasoned that Torres-Olan

forfeited his right to counsel by writing thirteen letters “routinely question[ing]

Attorney Sloane’s intelligence, ability, professionalism, and integrity,” filing

some of the letters in the trial court, and seeking to dictate her actions even

after she informed him that his requested motions were frivolous. See id. at

10-12. While we agree that Torres-Olan’s claim does not merit relief, we do

so for different reasons. See Pou, 201 A.3d at 740 (“[W]e may affirm the

decision of the PCRA court if there is any basis on the record . . . this is so

even if we rely on a different basis in our decision to affirm” (citation

omitted)).

      At the outset, we disagree with Counsel’s and the PCRA court’s

reasoning that Torres-Olan forfeited his right to counsel. The forfeiture of the

right to counsel involves a defendant’s “extreme” misconduct. See Staton,

120 A.3d at 286. Forfeiture has been found when the defendant engaged in

physically abusive, threatening, or dilatory conduct. See Commonwealth v.

Lucarelli, 971 A.2d 1173, 1180 (Pa. 2009) (discussing cases and describing

Lucarelli’s extremely dilatory conduct before trial); see also Staton, 120 A.3d

at 286 (holding that Staton’s “fierce physical assault of his counsel in the

presence of the court” established forfeiture of the right to counsel);

Commonwealth v. Kelly, 5 A.3d 370, 381 (Pa. Super. 2010) (concluding

that Kelly forfeited his right to counsel by refusing to cooperate with three

previously appointed counsel and, despite the trial court’s warning that his

failure to cooperate would require him to proceed pro se, attempting to

                                      - 12 -
J-S11037-22



postpone trial by requesting new counsel rather than cooperating with

appointed counsel).

       Our review of the record establishes that Torres-Olan was disparaging

and abusive toward Attorney Sloane and attempted to file pro se motions

against her advice. However, as harsh, numerous, persistent, and misplaced

Torres-Olan’s complaints about Attorney Sloane were, his conduct occurred in

the first three months of his criminal case being held over to the court of

common pleas. Attorney Sloane, Torres-Olan’s first and only counsel before

trial, petitioned to withdraw herself and the entire Public Defender’s Office.

The record during this time reveals no indications in the record that Torres-

Olan was attempting to engage in delay or gamesmanship with respect to the

trial that occurred five months later in February 2016. Moreover, the record

contains no indications that Torres-Olan had the means to retain private

counsel. We are mindful that Torres-Olan had no right to choose his appointed

counsel, see Commonwealth v. Patterson, 931 A.2d 710, 715 (Pa. Super.

2007), but we conclude that Torres-Olan’s behavior was not so “extreme” as

to forfeit his right to trial counsel as a matter of law.12


____________________________________________


12Although we conclude that Torres-Olan’s conduct was not so extreme as to
constitute a forfeiture of his right to counsel, we do not condone his treatment
of Attorney Sloane. Attorney Sloane acted well within her rights to file a
petition to withdraw due to Torres-Olan’s insistence that she withdraw and
Torres-Olan’s letters indicating, as Attorney Sloane noted, that “he did not
want to assist [her] in his representation, he only wanted to abuse and insult
[her].” See N.T. PCRA Hearing, 4/29/21, at 31.


                                          - 13 -
J-S11037-22



       Our conclusion that Torres-Olan did not forfeit his right to counsel does

not end our review, however, as the PCRA requires a higher burden for

challenging a defective waiver of counsel colloquy than a direct appeal. See

Pou, 201 A.3d at 746 (discussing the more stringent standards applicable to

PCRA claims alleging a defective waiver of counsel colloquy than a direct

appeal claim). In a direct appeal, this Court will require strict compliance

with Rule 121 and must first consider whether a colloquy complied with Rule

121 before considering whether the defendant knowingly, intelligently, and

voluntarily waived the right to trial counsel. See Phillips, 93 A.3d at 853;

see also Pou, 201 A.3d at 747.13 Once a conviction becomes final, however,

a PCRA petitioner has a heightened burden of proof. He must plead and prove

that an issue (1) is not waived under the PCRA, see 42 Pa.C.S.A. § 9544(b)

(stating that “an issue is waived if the petitioner could have raised it but failed

to do so . . . on appeal . . .”), and (2) establishes a constitutional or structural

error meriting a new trial. See Commonwealth v. Isaac, 205 A.3d 358,

367 (Pa. Super. 2019).14
____________________________________________


13 Moreover, a defendant’s failure to object to the adequacy of the colloquy
will not result in waiver in a direct appeal. See Commonwealth v. Davido,
868 A.2d 431, 437-38 (Pa. 2005).

14 Although there is no indication that Torres-Olan attempted to frame his
defective colloquy claim based on the ineffectiveness of Attorney Hathaway,
his direct appeal counsel, we decline to find waiver on that basis. The PCRA
court held the hearing to consider adequacy of the trial court’s colloquy and
Attorney Hathaway’s failure to raise the issue in the direct appeal. See N.T.
PCRA Hearing, 4/29/21, at 6. Further, at the PCRA evidentiary hearing,



                                          - 14 -
J-S11037-22



       Thus, in the context of the PCRA, it is not sufficient for a PCRA petitioner

to rely on cases addressing a defective colloquy as if on direct appeal. See

id. Further, a PCRA petitioner cannot rely on the fact that a court would have

awarded a new trial if a defective colloquy claim had been raised on direct

appeal.    See Pou, 201 A.3d at 746 (noting that a claim that may have

warranted a new trial in a direct appeal does not require a new trial in a PCRA

proceeding). Rather, in a PCRA appeal, “the prophylactic purpose of ensuring

strict compliance with Rule 121 dissipates to a great degree . . . [where]

finality considerations justify applying a higher standard of prejudice than

what would have applied on direct review.” Id. at 747. As our Supreme Court

noted, a “waiver colloquy is a procedural device; it is not a constitutional end

or a constitutional ‘right’” in itself. Commonwealth v. Mallory, 941 A.2d

686, 697 (Pa. 2008) (noting, in a PCRA appeal, that the absence of an on-the-

record colloquy concerning the fundamentals of a constitutional right, such as

a trial by jury, “does not prove, in an absolute sense, that a defendant failed

to understand the right he waived”). Thus, a PCRA petitioner bears the burden

of establishing more than a technical defect in the trial court’s colloquy under

Rule 121. See Isaac, 205 A.3d at 367.




____________________________________________


Torres-Olan testified—and Attorney Hathaway confirmed—that he asked
Attorney Hathaway to raise the issue of the absence of a waiver of counsel
colloquy on direct appeal, but that Attorney Hathaway did not raise the issue.
See id. at 9, 46.


                                          - 15 -
J-S11037-22



      The record in the appeal before us details Torres-Olan’s repeated

questioning of the competence and integrity of Attorney Sloane, his public

defender, before trial. See Case Correspondence, 8/3/15 and 8/28/15. As

noted above, he specifically requested that Attorney Sloane withdraw and, on

at least one occasion before she petitioned to withdraw, stated that he would

proceed pro se.    See Case Correspondence, 8/28/15.         At the hearing on

Attorney Sloane’s petition to withdraw, the trial court found no cause for

Torres-Olan’s complaints. See N.T. Leave to Withdraw as Counsel Hearing,

9/28/15, at 5-6. The trial court informed Torres-Olan that because he was

acting without cause, it would deem his right to counsel “forfeit,” such that his

options were to proceed with Attorney Sloane, pro se, or with new counsel.

See id. at 6. When asked how he would proceed, Torres-Olan stated, “I would

like to represent myself” and affirmed that his decision was knowing and

voluntary. See id.

      Later, Torres-Olan, recognizing that he may be unable to preserve

objections and issues in a timely manner, requested standby counsel, see

Request for Standby Counsel, 10/2/15 at 2 (unnumbered), which the trial

court granted; but at no point before the conclusion of trial, did Torres-Olan

specifically request the appointment of new trial counsel.         At the PCRA

evidentiary hearing, Torres-Olan reiterated that the trial court’s colloquy was

inadequate under Rule 121.       See N.T. PCRA Hearing, 4/29/21, at 9-10

(asserting that he did not receive a full colloquy and that the trial court did

not ask every question required by Rule 121). He explained that after his

                                     - 16 -
J-S11037-22



independent research, he discovered he did not receive a complete waiver of

counsel colloquy as required Rule 121. See id. at 18-19, 25-26. He asserted

that he was not aware of the elements of the offenses or his possible

sentencing exposure, areas that would have been included in a full Rule 121

colloquy. See id. at 25-26; see also Pa.R.Crim.P. 121(A)(2)(b), (c). Torres-

Olan acknowledged that he did not want to proceed with Attorney Sloane but

asserted that he did not ask to proceed pro se when Attorney Sloane requested

to withdraw; instead, he testified that he felt compelled to proceed pro se

because the only options the trial court gave were proceeding with Attorney

Sloane, pro se, or with privately-retained counsel.    See N.T. PCRA Hearing,

4/29/21 at 12-14.

      Our independent review compels the conclusion that Torres-Olan’s

intended claim does not meet the stringent standard for relief under the PCRA.

Similar to the PCRA appellants in Pou and Isaac, Torres-Olan focused his

pleadings and testimony on the technical deficiencies of the colloquy under

Rule 121(A)(2).     However, as Isaac and Pou instruct, Torres-Olan was

required to show more, and he neither alleged or proved a structural error,

i.e., that the trial court denied a request for new counsel, nor did he establish

a constitutional violation, i.e., that the colloquy was so deficient under the

totality of the circumstances that he could not have properly waived his right

to counsel. See Isaac, 205 A.3d at 367; Pou, 201 A.3d at 745-46. For these




                                     - 17 -
J-S11037-22



reasons, we conclude that Torres-Olan’s underlying assertion that the trial

court’s waiver of counsel colloquy was inadequate merits no relief.15

       In the next issue identified by Counsel, Torres-Olan asserts that the trial

court erred in allowing the Commonwealth to play a recording of the 911 call

that initiated the police response.16          The PCRA court dismissed this claim

because Torres-Olan did not object to the admission of the 911 call and could

not seek relief by claiming his own ineffectiveness when representing himself

pro se. See PCRA Court Opinion, 8/25/21, at 12-13.

       It is well settled that to preserve an issue for direct appeal, a defendant

must raise it in the trial court. See Pa.R.E. 103(a)(1) (stating that a party

may claim error in a ruling to admit evidence only by making a timely objection

or moving in limine and by stating the specific ground for excluding the


____________________________________________


15 We add that nothing in the record would support a finding that Torres-Olan’s
decision to proceed pro se without Attorney Sloane as his counsel was
unknowing, involuntary, or unintelligent under the totality of the
circumstances. See Commonwealth v. Spotz, 18 A.3d 244, 270 (Pa. 2011);
see also Mallory, 941 A.2d at 698. Here, given its view that Torres-Olan’s
complaints against Attorney Sloane were unfounded, the trial court offered
Torres-Olan a choice of proceeding with or without Attorney Sloane, and
Torres-Olan, who had prior experiences with the criminal justice system,
elected to proceed on his own. Our review of his pro se filings, furthermore,
confirms that he was a relatively sophisticated defendant who was aware of
the consequences of his decision to proceed without counsel, when, for
example, he requested standby counsel to assist in preserving objections in a
timely manner.

16 Counsel addressed this issue as a direct appeal matter and concluded that
no relief was due because the 911 recording was admissible as an excited
utterance. However, because this issue was raised in the context of the PCRA
we decline to consider the merits of her reasoning.

                                          - 18 -
J-S11037-22



evidence); see also Pa.R.A.P. 302(a); Commonwealth v. Holt, 273 A.3d

514, 544 and n.21 (Pa. 2022). Further, a PCRA petitioner cannot allege his

own ineffectiveness for failing to preserve a claim as a basis for relief. See

Spotz, 18 A.3d at 270 (noting that when a defendant knowingly, voluntarily,

and intelligently has chosen to exercise his right to self-representation, a court

will not consider any ineffective assistance claims that arose from the period

of self-representation).

       The record supports the PCRA court’s finding that Torres-Olan was

representing himself after a knowing, intelligent, and voluntary waiver of his

right to counsel and did not challenge the admissibility of the 911 recording in

a motion in limine or at trial. Therefore, we conclude that the PCRA court

properly dismissed this claim because Torres-Olan cannot seek review of an

issue that he waived in the trial court by his own ineffectiveness.17 See Spotz,

18 A.3d at 270.

       In the third issue discussed by Counsel, Torres-Olan asserts that his

convictions were improper because there was no fingerprints or DNA evidence

linking him to the pistol found underneath him after police detained him.

Counsel asserts that Torres-Olan intends to raise a challenge to the sufficiency

and weight of the evidence, but that his challenges lack merit because Torres-

Olan failed to preserve a weight of the evidence claim when acting pro se and
____________________________________________


17 We add that because Torres-Olan was not convicted of any of the offenses
related to the incident described in the 911 recording, that is, pointing a gun
at and shooting by the feet of the complainant, there was no actual prejudice
resulted from the admission of the recording.

                                          - 19 -
J-S11037-22



his sufficiency claim was previously litigated in his direct appeal. The PCRA

court addressed Torres-Olan’s claims as an issue challenging Attorney

Hathaway’s effectiveness as direct appeal counsel and found the underlying

issues meritless, previously litigated, or waived. See PCRA Court Opinion,

8/25/21, at 13-14.

      The record supports Counsel’s and the PCRA court’s analyses. In Torres-

Olan’s direct appeal, he attempted to raise similar assertions that forensic

evidence was required to sustain his convictions for possessing the firearm.

See Torres-Olan, 2019 WL 7372801, at *3. This Court found Torres-Olan’s

sufficiency of the evidence argument waived due to the lack of a developed

legal argument, but we further noted that his reliance on the absence of

forensic evidence linking him to the gun went to the weight of the evidence,

not the sufficiency of the evidence.    See id. (citing Commonwealth v.

Hewitt, 189 A.3d 1004, 1009 (Pa. Super. 2018), to conclude that the

Commonwealth could establish possession of the firearm by circumstantial

evidence and was not required to present forensic evidence).       Lastly, this

Court concluded that no relief was due on a weight of the evidence claim

because Torres-Olan failed to raise a weight of the evidence challenge in the

trial court. See id.

      We agree with Counsel and the PCRA court that Torres-Olan’s challenges

to the sufficiency of the evidence have been previously litigated to the extent

the absence of forensic evidence did not state a sufficiency claim and went to

the weight of the evidence. See id.; see also Commonwealth v. Reed,

                                    - 20 -
J-S11037-22



971 A.2d 1216, 1220 (Pa. 2009) (noting that when an appellate court finds

an issue waived but also explains why the claim would lack merit, the merits

analysis will constitute the law of the case). Further, because Torres-Olan

was representing himself during the post-trial and post-sentence proceedings,

he could not allege his own ineffectiveness for failing to preserve a weight of

the evidence claim in anticipation of his direct appeal. See Spotz, 18 A.3d at

270.

       In sum, our independent review reveals no meritorious issues in this

appeal, and we affirm the court’s order denying Torres-Olan’s PCRA petition

and grant Counsel leave to withdraw.

       Order affirmed. Petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/1/2022




                                    - 21 -